 


109 HR 1771 IH: To amend the Internal Revenue Code of 1986 to clarify that a NADBank guarantee is not considered a Federal guarantee for purposes of determining the tax-exempt status of bonds.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1771 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Gonzalez (for himself, Mr. Hinojosa, Mr. Cuellar, Mr. Ortiz, Mr. Reyes, and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify that a NADBank guarantee is not considered a Federal guarantee for purposes of determining the tax-exempt status of bonds. 
 
 
1.Certain guarantees not considered Federal guarantees for purposes of determining tax-exempt status of bonds
(a)In generalSection 149(b)(3)(A)(i) of the Internal Revenue Code of 1986 (relating to certain insurance programs) is amended by inserting the North American Development Bank, after Corporation,.
(b)Effective dateThe amendment made by this section shall apply with respect to any bond issued before, on, or after the date of the enactment of this Act. 
 
